DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 09/23/2021 has been entered. As indicated by the amendment: claims 1 – 2, 5, 7 – 8 and 15 are amended. Claims 16 – 17 are newly added. Thus, claims 1 – 17 are currently pending. The amendments to the claims are sufficient to overcome the indefiniteness rejections under 35 U.S.C. 112(b) made to claims 2, 5, 8 and 15 in the Non-final rejection dated 06/23/2021 and those rejections are withdrawn. Applicant’s remarks/Arguments regarding the obviousness rejections under 35 U.S.C. 103 made to the independent claims 1 and 7 are fully considered (see “Response to Arguments” section) and the following Final Rejection is made herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 5-6, 9-11 and 13 -15 is/are rejected under 35 U.S.C. 103 as being unpatentable over peters (US 2014/0021183 A1), here in after called Peters, in view of Kachline et al. (US 2016/0074973 A1), here in after called Kachline, in further view of Lajoie (US 2005/0082268 A1), here in after called Lajoie evidenced by Yuan et al (US 2012/0285932 A1) and here in after called Yuan.
Regarding Claim 1, Peters discloses a welding assembly for a welding torch (a welding torch 200, FIG.3), the welding assembly comprising: a first contact tip (120) configured to conduct welding current to a consumable electrode (contact tip 120 is coupled to power supply 60 and provides a second portion of the waveform used to conduct the welding operation, (0025)); a second contact tip (110) configured to conduct preheating current to the consumable electrode (contact tip 110 is coupled to the background power supply 80 and provides a first portion of the welding waveform used to welding, (0025)); and a contact tip insulator (119) configured to insulate the second contact tip from the first contact tip (dielectric spacer portion 119 separating the two contact tips 110/120 so that they remain electrically isolated, (0031)).
Peters does not teach a cooling body configured to transfer heat from at least the first contact tip to coolant and to conduct the welding current; the contact tip insulator comprising an exterior surface configured to contact the cooling body to prevent electrical contact between the cooling body and the second contact tip.
Kachline that teaches an electric arc torch with a liquid cooling conduit (0002), also teaches a cooling body (cooling conduit 12) positioned between the first contact tip and the second contact tip (Kachline does not explicitly teach the position of the cooling conduit in relation to a first and a second contact tips, as Kachline is a single contact tip (32) assembly. However, it is known in two contact tips welding assemblies to position the cooling body between the first and the second contact tips as evidenced by Yuan. Yuan teaches a cooling member for cooling the torch body (2) that also serves as an insulating member that insulates the first tip (4) from the second tip (8). The insulating bushing (22) is provided inside the nozzle (3), on the outer periphery of the first tip body (5), includes a tubular portion (22 a) to which an insulating tubular portion (22 b) is fitted which is internally fitted to a bushing insertion portion (7e) provided at the base end portion of the second tip body 7 that removably supports the second contact tip (8), thus disposed between first contact tip (4) and second contact tip (8 (0046, 0047, 0048 and see FIG. 1)) and configured to transfer heat from at least the first contact tip to coolant (as the cooling liquid circulates through the cooling conduit 12, it absorbs heat from the cooling conduit, thereby cooling the torch, (0027)) and to conduct the welding current (the tube assembly also has an electrical conductor 28 inserted through the axial bore in the cooling conduit to conduct welding current to the contact tip, (0035)); the contact tip insulator (electrical insulator 34, (0022)) comprising an exterior surface configured to contact the cooling body to prevent electrical contact between the cooling body and the second contact tip (insulator 34 located between the end of the cooling conduit 12 and the tip holder 30 to insulate the cooling tube 12 from the welding current/voltage applied to the tip holder, (0022)).
The advantage of a tube assembly configured to circulate a cooling liquid and welding current to the contact tip through an electrical conductor inserted axially in the cooling conduit is to provide uniform cooling of the cooling conduit, so that the temperature- induced expansion/contraction is generally uniform for the welding assembly (0004).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the welding torch disclosed by Peters with a liquid cooling assembly of Kachline in order to provide a cooling system with uniform cooling, so that the temperature- induced expansion/contraction is generally uniform for the welding assembly.
Peters in view of Kachline does not teach that the second contact tip, the cooling body, and the contact tip insulator are configured to enable removal of the second contact tip via the  the contact tip insulator.
However, Lajoie that teaches tools for the removal and/or installation of contact tips into or from guns used in welding applications (0002), also teaches the second contact tip, the cooling body, and the contact tip insulator (nozzle 20, contact tip 18 and retaining head 16) are configured to enable removal of the second contact tip through the cooling body and the contact tip insulator (the outer diameter of contact tip 18 (5/16 inches) is smaller than the inner diameter of the nozzle20 (5/8 inches), (0026), hence is configured to easily pass the contact tip through the nozzle) without removal of the cooling body and the contact tip insulator (an apparatus can be used to remove a contact tip without disassembling the welding device. For example, apparatus 24 can be adapted so that the nozzle 20 need not be removed from the welding gun 10 to remove the contact tip 18 (0026)).
The advantage of having a welding assembly that is configured to remove a contact tip without the disassembly or removal of the nozzle is to enable a weld operator to efficiently remove a contact tip and replace it with a new contact tip saving time that will be spent in disassembling and reassembling the nozzle parts (0005).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to further modify the welding assembly disclosed by Peters in view of Kachline with a nozzle assembly that has a removable contact tip (contact tip 18, Lajoie FIG.3) that is configured to be removed without the disassembly or removal of the contact tip insulator and the cooling body in order to enable a weld operator to efficiently remove a contact tip and replace it with a new contact tip saving time that will be spent in disassembling and reassembling the nozzle parts as taught in Lajoie.
Regarding claim 2, Peters in view of Kachline in further view of Lajoie evidenced by Yuan teaches the welding assembly as defined in claim 1, wherein the contact tip insulator (34) comprises: an interior surface configured to be removably attached to a torch neck holding a (the ring-shaped contact tip insulator with an interior surface is located between the end of the cooling conduit 12 and the tip holder 30, Kachline (0022)); an exterior surface configured to contact the cooling body to prevent electrical contact between the cooling body and the second contact tip (insulator 34 insulates the cooling tube 12 from the welding current/voltage applied to the tip holder, Kachline (0022)); and a seal (nozzle seat cap 38) on the exterior surface to substantially seal gas flow in cooperation with the cooling body (the cooling conduit 12 is enclosed or sealed by the nozzle seat cap 38, Kachline (0033)).  
Regarding claim 5, Peters in view of Kachline in further view of Lajoie evidenced by Yuan the welding assembly as defined in claim 1, further comprising a wire guide (passageway (114, 124)), the wire guide comprising a dielectric material (the passage way (114, 124) constitutes the dielectric material 119 that provides sufficient isolation between the two contact tips and bonding to each portion of the contact tips securely separating the two contact tips, Peters (0031)) and having an inner bore configured to permit passage of the consumable electrode wire from the second contact tip to the first contact tip (the first contact tip portion 110 and the second contact tip 120 portions further includes an inner surface 112, 122 defining an internal passageway 114,124 through which the electrode wire E may pass through the axial length of the assembly, Peters (0027,0029)).
Regarding claim 6, Peters in view of Kachline in further view of Lajoie evidenced by Yuan the welding assembly as defined in claim 5, wherein the dielectric material comprises at least one of a ceramic, a liquid ceramic, silicon nitride, or a dielectric exterior coating (the dielectric portion 119 that insulates the two contact tips 110/120 is part of the passage way 114, hence provides dielectric exterior coating, Peters (FIG.4A)).  
Regarding claim 9, Peters in view of Kachline in further view of Lajoie evidenced by Yuan the welding assembly as defined in claim 1, further comprising a diffuser (diffuser 88, Kachline (0040)), the diffuser comprising: a first exterior portion configured to be coupled to the cooling body (a first end 90 configured to be removably coupled to the cooling conduit, Kachline (0040)); a first interior portion configured to receive welding gas from an interior of the cooling body (diffuser 88 includes a plurality of gas apertures 96 for discharging the shielding gas, Kachline (0042)); a second interior portion configured to receive the first contact tip and to conduct current to the first contact tip (a second end 92 of the diffuser 88 is configured to receive a contact tip (that conducts current to the welding wire electrode), which can be threaded into the diffuse, Kachline (0041)); and a gas diffusion port (gas aperture 96) configured to conduct welding gas from the first interior portion to a second exterior portion, the gas diffusion port configured to conduct the welding gas in a radial direction of the diffuser (the plurality of gas apertures 96 for discharging the shielding gas are arranged in parallel first and second annular arrays wherein the first and second annular arrays are offset both axially and circumferentially to provide a staggered aperture pattern, Kachline (0042)).  
Regarding claim 10, Peters in view of Kachline in further view of Lajoie evidenced by Yuan the welding assembly as defined in claim 9, further comprising an insulator configured to electrically insulate the diffuser from a nozzle (the nozzle seat cap 38 acts as an insulated connection between the diffuser and the nozzle Kachline (0040, FIG.3)).  
Regarding claim 11, Peters in view of Kachline in further view of Lajoie evidenced by Yuan the welding assembly as defined in claim 1, wherein the cooling body (cooling conduit 12) comprises: a liquid coolant inlet port (fitting 22 is a cooling liquid fitting for receiving cooling liquid from the torch base for circulation through the cooling conduit 12, Kachline (0021)); a liquid coolant outlet port (fitting 24 is a return liquid fitting, Kachline (0021)); and a channel to channel the liquid coolant from the liquid coolant inlet port to the liquid coolant outlet port (fittings 22 and24 for recirculating cooling liquid from the cooling conduit 12 through the torch base back to a source of cooling liquid, Kachline (0021)).
Regarding claim 13, Peters in view of Kachline in further view of Lajoie evidenced by Yuan the welding assembly as defined in claim 11, further comprising an exterior nut (nut 18, Kachline
(0020)) configured to secure a first portion of the welding assembly to a second portion of the welding assembly (nut 18 for securing the tube assembly section 16 (first portion) to the torch base section 14 (second portion), Kachline (0020)), the first portion of the welding assembly comprising the first contact tip (contact tip 32 is in the assembly section 16, Kachline (FIG.3)).  
Regarding claim 14, Peters in view of Kachline in further view of Lajoie evidenced by Yuan the welding assembly as defined in claim 13, wherein the first portion of the welding assembly (assembly section 16, Kachline (0020)) comprises at least one of the second contact tip or the cooling body (the cooling conduit 12 (cooling body) is part of the removable tube assembly 16, Kachline (0017)).
Regarding claim 15, Peters in view of Kachline in further view of Lajoie evidenced by Yuan the welding assembly as defined in claim 1, wherein the cooling body comprises a conductive body comprising one or more channels between the liquid coolant inlet port and the liquid coolant outlet port (a cooling liquid fitting 22 (inlet) for receiving cooling liquid from the torch base for circulation through the cooling conduit 12 and cooling liquid fitting 24 (outlet) is a return liquid fitting for recirculating cooling liquid from the cooling conduit 12 through the torch base back to a source of cooling liquid, Kachline (0021)), and a cover to enclose the one or more channels (the cooling liquid inlet channel 22 and outlet channel 24 are disposed inside the cooling conduit, Kachline, (FIG.4)).  
Claims 3 - 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters, in view of Kachline and Lajoie in further view of Yuan
Regarding claim 3, Peters in view of Kachline in further view of Lajoie teaches the welding assembly wherein dielectric spacer portion 119 separating the two contact tips 110/120 so that they remain electrically isolated, Peters (0031).
Peters in view of Kachline in further view of Lajoie is silent about the contact tip insulator comprising at least one of a ceramic or a plastic.

The advantage of having the contact tip insulator made out of a ceramic or a plastic (resin) material is to provide electrical insulation between the contact tips as well thermal insulation between the contact tip and the cooling body (0046).
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the contact tip insulator of Peters (dielectric spacer portion 119 separating the two contact tips 110/120) to be made out of a ceramic or a plastic (resin) material in order to provide electrical insulation between the contact tips as well thermal insulation between the contact tip and the cooling body as taught in Yuan.
Regarding claim 4, Peters in view of Kachline and Lajoie in further view of Yuan teaches the welding assembly as defined in claim 2, wherein the contact tip insulator is a thermal insulator (the insulting bushing is made out of resin, hence thermal insulator, yuan (0046)).
Claims 7 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of Wells (US 20050218132 A1), here in after called Wells in further view of Kachline.
 Regarding claim 7, Peter discloses a welding assembly for a welding torch, the welding assembly comprising: a first contact tip (120) configured to conduct welding current to a consumable electrode (contact tip (120) is coupled to power supply (60) and provides a second portion of the wave form used to conduct the welding operation, (0025)); a second contact tip (110) configured to conduct preheating current to the consumable electrode (contact tip (110) is coupled to the background power supply (80) and provides a first portion of the welding waveform used to welding , (0025)), wherein the second contact tip (110) comprises: an inner bore (114, passage way) configured to deliver current to a consumable welding electrode (110 is configured to provide a first portion of the welding waveform used to welding the workpiece, (0025)); and screw threads on an exterior of the second contact tip (contact tip 110 has a n extension 118 that includes an external thread (0028)).
Peters discloses that shielding gas can be delivered via structural passages including the external threads 118 of the second contact tip. Peter does not explicitly teach the screw threads comprising slots extending longitudinally and transverse to the screw threads on an exterior of the contact tip to permit welding gas to flow along an exterior of the contact tip through the screw threads via the slots.
However, Wells that teaches an apparatus for aligning and/or securing components in Metal Inert Gas (“MIG”) welding torches (0002), also teaches collet (102, FIG. 8 enclosed here) wherein the screw threads (116, FIG. 8 enclosed here) comprising slots extending longitudinally (114, FIG. 8 enclosed here) and transverse to the screw threads on an exterior of the contact tip to permit welding gas to flow along an exterior of the contact tip through the screw threads via the slots (the gas passageway 114 pass through transverse to the external threads 116, in a direction parallel to the longitudinal axis 106 to permit gas shield gas to flow through , (0060, FIG. 8 enclosed)).
	
    PNG
    media_image1.png
    325
    561
    media_image1.png
    Greyscale


This arrangement of traversing slots on the external threads is advantageous in defining more channels along the exterior surface to facilitate a more consistent shielding gas to flow through the collet (0067).

Peter in view of Wells is still silent about a cooling body configured to transfer heat from at least the first contact tip to coolant and to conduct the welding current.
However, Kachline that teaches an electric arc torch with a liquid cooling conduit (0002), also teaches a cooling body (cooling conduit 12) configured to transfer heat from at least the first contact tip to coolant (as the cooling liquid circulates through the cooling conduit 12, it absorbs heat from the cooling conduit, thereby cooling the torch, (0027)) and to conduct the welding current (the tube assembly also has an electrical conductor 28 inserted through the axial bore in the cooling conduit to conduct welding current to the contact tip, (0035)).
The advantage of a tube assembly configured to circulate a cooling liquid and welding current to the contact tip through an electrical conductor inserted axially in the cooling conduit is to provide uniform cooling of the cooling conduit, so that the temperature- induced expansion/contraction is generally uniform for the welding assembly (0004).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the welding torch disclosed by Peters in view of wells with a liquid cooling assembly of Kachline in order to provide a cooling system with uniform cooling, so that the temperature- induced expansion/contraction is generally uniform for the welding assembly.
Regarding claim 8, Peter in view of Wells in further view of Kachline teaches the welding assembly as defined in claim 7, wherein the second contact tip comprises a hex head opposite the screw threads on an exterior of the second contact tip to enable attachment and detachment of the second contact tip via a tip of a welding assembly (the at least one surface 118 of collet 100 defined by an exterior surface at the proximal end of the hollow body is hexagonal shape ( see FIG.7) head suitable for tightening (or loosening) with a socket, Wells (0061 and FIG.7)).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of Wells in further view Kachline evidenced by Yuan.
Regarding claim 16, Peters in view of Wells in further view Kachline evidenced by Yuan the welding assembly as defined in claim 7, wherein the cooling body is positioned between the first contact tip and the second contact tip (Kachline that teaches the cooling body does not explicitly teach the position of the cooling conduit in relation to a first and a second contact tips, as Kachline is a single contact tip (32) assembly. However, it is known in two contact tips welding assemblies to position the cooling body between the first and the second contact tips as evidenced by Yuan. Yuan teaches a cooling member for cooling the torch body (2) that also serves as an insulating member that insulates the first tip (4) from the second tip (8). The insulating bushing (22) is provided inside the nozzle (3), on the outer periphery of the first tip body (5), includes a tubular portion (22 a) to which an insulating tubular portion (22 b) is fitted which is internally fitted to a bushing insertion portion (7e) provided at the base end portion of the second tip body 7 that removably supports the second contact tip (8), thus disposed between first contact tip (4) and second contact tip (8) (0046, 0047, 0048 and see FIG. 1)).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of Wells in further view Kachline evidenced by Yuan modified by Lajoie.
Regarding claim 17, Peters in view of Wells in further view Kachline evidenced by Yuan the welding assembly as defined in claim 16. 
However, Peters in view of Wells in further view Kachline evidenced by Yuan do not teach the second contact tip and the cooling body are configured to enable removal of the second contact tip through the cooling body without removal of the cooling body.
However, Lajoie that teaches tools for the removal and/or installation of contact tips into or from guns used in welding applications (0002), also teaches the second contact tip and the cooling body (nozzle 20, contact tip 18 and retaining head 16) are configured to enable removal of the second contact tip through the cooling body and the contact tip insulator (the outer diameter of contact tip 18 (5/16 inches) is smaller than the inner diameter of the nozzle20 (5/8 inches), (0026), hence is configured to easily pass the contact tip through the nozzle) without removal of the cooling body and the contact tip insulator (an apparatus can be used to remove a contact tip without disassembling the welding device. For example, apparatus 24 can be adapted so that the nozzle 20 need not be removed from the welding gun 10 to remove the contact tip 18 (0026)).
The advantage of having a welding assembly that is configured to remove a contact tip without the disassembly or removal of the nozzle is to enable a weld operator to efficiently remove a contact tip and replace it with a new contact tip saving time that will be spent in disassembling and reassembling the nozzle parts (0005).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to further modify the welding assembly disclosed by Peters in view of Wells in further view Kachline evidenced by Yuan with a nozzle assembly that has a removable contact tip (contact tip 18, Lajoie FIG.3) that is configured to be removed without the disassembly or removal of the cooling body in order to enable a weld operator to efficiently remove a contact tip and replace it with a new contact tip saving time that will be spent in disassembling and reassembling the nozzle parts as taught in Lajoie.
Allowable Subject Matter
Claim 12 allowed.
The following is an examiner’s statement of reasons for allowance:
The amendments made to the claim do not have 112(b), indefiniteness issues.
The closes prior arts of record teach a welding assembly for a welding torch comprising: a first contact tip, a second contact tip, cooling body, a contact tip insulator, wherein the second contact tip, the cooling body, and the contact tip insulator are configured to enable removal of the second contact tip via the cooling body and the contact tip insulator without removal of the cooling body and the 
Claim 12 , a welding assembly for a welding torch, the welding assembly comprising: a first contact tip configured to conduct welding current to a consumable electrode; tip configured to conduct preheating current to the consumable electrode; a cooling body configured to transfer heat from at least the first contact tip to coolant and to conduct the welding current, wherein the cooling body comprises: a liquid coolant inlet port comprising a valve actuator configured to actuate a valve by insertion into a first socket; a liquid coolant outlet port comprising a valve actuator configured to actuate a valve by insertion into a second socket; and a channel to channel the liquid coolant from the liquid coolant inlet port to the liquid coolant outlet port; and a contact tip insulator configured to insulate the second contact tip from the first contact tip, the contact tip insulator comprising an exterior surface configured to contact the cooling body to prevent electrical contact between the cooling body and the second contact tip, wherein the second contact tip, the cooling body, and the contact tip insulator are configured to enable removal of the second contact tip via the cooling body and the contact tip insulator without removal of the cooling body and the contact tip insulator.
Response to Arguments
Applicant’s arguments with respect to the obviousness rejections made under 35 U. S. C. (103) to independent claims 1 and 7 in the Non-Final Rejection dated 06/23/2021 have been fully considered but are moot because the new ground of rejection introduces additional new references to teach the amended limitation specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761